Notice of Pre-AIA  or AIA  Status
I. ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 15/605676 (“the ’676 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is May 25, 2017.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue application of U.S. Patent No. 9,043,407 (“’407 Patent”). The ‘407 Patent was filed on June 12, 2009 as U.S. Application No. 12/483851 (“851 Application”), entitled “INTERACTIVE USER INTERFACE TO COMMUNICATION ENABLED BUSINESS PROCESS PLATFORMS METHOD AND APPARATUS.”
	This Office Action is being issued following Applicant’s response of June 15, 2021 which included an Appeal Brief.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘407 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘407 Patent. Also based upon the Examiner's independent review of the ‘407 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, or supplemental examinations.
The Examiner notes that the Appeal is being withdrawn and this action is being issued to address the 112 first paragraph rejection below.   The Examiner apologizes for any inconvenience caused, but notes that the issue must be clarified before proceeding to the Board.  

II. CLAIM STATUS
The ‘407 Patent issued with claims 1-19 (“Patented Claims”). The Preliminary amendment filed 5/25/2017 added claim 20.  The preliminary amendment filed August 17, 2018 added claims 21-39.  The response of 6/25/2019 amends claims 17, 30 and 38, and rewrites 20-39 into proper reissue format. The amendment of 11/20/2019 amends claim 17. The amendment of 4/15/2020 amends claims 1, 13, 17, 20, 22, 26, 30, 33, and 38.  The amendment of 9/15/2020, originally filed as an after final amendment of 8/14/2020 amends claims 1, 13, 17, 20, 22, 26, and 33, and cancels claim 32.  The amendment of 1/12/2021 amends claims 1, 13, 17, 20-24, 26, 31, 34, 35, and 39.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-31 and 33-39 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-31 and 33-39 are treated on the merits below.

III.   AMENDMENT OF 1/12/2021
	The claim listing of 1/12/2021 are the pending claims in the case.  However, the claim listing of 1/12/2021 does not conform to 37 CFR 1.173 because the amendment lines through deleted material and uses double brackets.  Material to be removed from the claim must be enclosed in single brackets and double brackets are reserved for changes relative to a previous reissue.  Applicant should amend the claims to conform to 37 CFR 1.173 in the next response.  Further, the specification amendment lines through the word server.  In addition, when removing material added to the patent the material is simply omitted.  Therefore, Applicant should simply remove the word server with no markings.  
	In addition, the Examiner notes that all subject matter that is new relative to the patent must be underlined.  As such, in the claim appendix to the Appeal Brief, the last two clauses of 
	Claims 1-31 and 33-39 are objected to as being of improper reissue format.  
 
IV. CONTINUING DATA
The ‘407 Patent has no continuing data.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the ‘851 application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V.PRIORITY
Based upon a review of the instant application and the ‘407 Patent, the Examiner finds that Applicant is not claiming domestic for foreign priority under 35 U.S.C. § 120 or 35 U.S.C. § 119.  As such, the effective date of the claims is June 12, 2009, i.e. the filing date of the ‘407 Patent. 
not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

VI. REISSUE DECLARATION 
The substitute statements in lieu of an Oath or Declaration filed 11/21/2019 are approved.  

VII. RECAPTURE
Claims 30-31 and 38-39 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
The "recapture rule," prevents a patentee from regaining, through a reissue patent, subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.

The recapture rule is avoided if the reissue claim was materially narrowed in other respects compared to its broadening surrendered aspect.   A reissue claim is materially narrowed and thus avoids the recapture rule when limited to aspects of the invention:
(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.
Claims 30 and 38 omit the following language from the patented claims:

A claim is considered to be a broadening claim if it is broadened in any respect, even if narrower in other respects.   Applicant has argued that claim 30 now recites initiating an instant messaging communications session between the user of the client device and the CEBP.  According to Applicant, initiating an instant messaging communications session is a narrower version of sending a notification, as sending a notification involves a one way communication and does not involve at least two entities to a session, which Applicant notes requires two entities.  However, the Examiner notes that in the ‘407 patent, sending a notification includes sending a notification via instant message (see column 5, lines 47-48 and 6, lines 25-28).  Further, the Examiner notes that the ‘407 provides other examples where sending a notification is a two way communication (see column 6, lines 5-11).  However, the Examiner agrees that, at least as far as claim 30 is concerned, initiating an instant messaging session is narrower than sending a notification.  However, this does not end the inquiry.  Claim 30 broadens the missing limitation is at least two respects.  First, the missing limitation required sending a notification or message to a plurality of communication devices over a plurality of communication channels.  Claim 30 recites that the CEBP is configured to take one or more actions in response to receiving a command.  One or more actions includes a single action, which is broader than sending a notification to a plurality of communication devices.  Second, the missing limitation requires that the addresses of the plurality of recipient communication devices are not specified in the command.  This part of the limitation is not present in claim 30.  In addition, claim 30 only recite initiating an instant messaging session, not actually sending a communication.  As such, while 
Similarly, claim 38 recites initiating a communication session between the user of the client device and the CEBP, which is broader than the missing limitation for the same reasons discussed above in claim 30.
 Hence, the first step of the recapture test is satisfied.  
The second step is to determine whether the broadening relates to surrendered subject matter.  During prosecution of the ‘407 patent, the claims were amended on 4/1/2013 to add the omitted limitation.  In addition, in the arguments presented with the amendment, on pages 9 and 10, Applicant present the following arguments:
“Missing Limitation: “wherein the first CEBP command causes the CEBP to send a notification to a plurality of communication devices using a plurality of communication channels, and wherein addresses of the plurality of communication devices are not  specified by the user in the first command.”
This element of claim 1 came from canceled claim 2 and is also in independent claims 14 and 18. In discussing this element, the Examiner cited Leber, Bowerman, Brunson, and Grasso as disclose these elements now in claim 1. The Applicant respectfully disagrees. Leber does not disclose this. Instead, Leber discloses a system that notifies customers of current information that a database contains. Leber also discloses a chat-bot that allows a user to access a various applications, such as web pages, a dictionary, etc. The applications in Leber are not communication related business processes. Moreover, there is no discussion in Leber of any commands that cause the application to send a notification to a plurality of communication devices using a plurality of communication channels. Leber only discloses sending notification to user of a database. Leber also fails to disclose where addresses of the plurality of communication devices are not specified by the user in the first command as required by claim 1. Therefore, Leber does not disclose this.
Bowerman also fails to disclose this. Instead, Bowerman discusses a chat-bot IM interface that allows a user to access a database. There is no discussion in Bowerman of sending a command via the chat-bot to send a notification to a plurality of communication devices using a plurality of communication channels as required by claim 1. Moreover, there 
Likewise, Grasso fails to disclose this. Instead, Grasso discloses that as changes occur to an organization, that new users who are in a specific roll will automatically sent information associated with that role (See Grasso, col. 10, lines 49-67). Claim 1 requires more than automatically sending a notification. Instead, claim 1 requires that the notification be sent based on a command where the addresses of the plurality of recipient devices are not specified by the user. Therefore, Grasso fails to disclose this.
Brunson does not disclose this. Instead, Brunson discloses that a user is notified if an event, such as a person being present occurs. Brunson does not disclose a command for sending notification to a plurality of notification to a communication device. Brunson does not disclose any type of command that does not specify an address of the plurality of communication devices as required by claim 1. Therefore, claim 1 is patentable over the cited references. Claims 14 and 18 contain similar limitations as claim 1 and are therefore patentable for at least the same reasons as claim 1.”

 As can be seen, Applicant added the omitted limitation to define over the art and argued that the limitation in fact, defined over the art.  As such, the limitation above is subject matter argued for patentability, or surrender subject matter.  Hence, step 2 of the recapture test is satisfied.
The third step of the recapture test is whether the claims were materially narrowed in other respects, and hence avoid the recapture rule.  The current situation is akin to the second possibility listed in MPEP 1412.02 II C, where the surrender generating limitation has not been entirely eliminated from the claim, but has been made less restrictive.  At present the limitation now states that the CEBP is configured to take one or more specified actions in response to receiving the formatted command, where the one or more specified actions comprise initiating an instant messaging communications session between the user of the client device and the CEBP.  Initiating an instant messaging communication session is a broader version of sending a notification to a plurality of communication devices.  Further, the limitation as to the addresses 
The Examiner notes that in this circumstance, recapture is present if the limitation at issue is well known.  See MPEP 1412.02. III. B. 4.  At present, all of Harney, Kandogan, Ravikumar, and Harris teach initiating a communication session in response to a command.  Further, Kandogan teaches not specifying the recipient address in the command.  As such, the limitation at issue is well known and recapture is present.  

VIII. REJECTIONS UNDER 35 USC 112, FIRST PARAGRAPH

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29, and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 13, 20, 22, 26, and 33 lack an adequate written description because there is no support for sending an additional notification  … in response to a communication channel being unavailable based on data from a presence application. Claim 1, as amended 1/12/2021,  requires sending a notification to a plurality of communication devices using a plurality of communication channels, identifying, via one or more presence application, one or more 
Claims 13, 17, 22, 26, and 33 have similar language and such the rejection applies to those claims as well.  
  Claims 2-12, 14-19, 21, 23-25, 27-29, and 33-37 are rejected as being based on a rejected base claim.  Clarification is required.  




IX. REJECTIONS UNDER 35 USC 251
Claims 1-29, and 33-37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  

The added material which is not supported by the prior patent is as follows:  Claim 1, as amended 1/12/2021,  requires sending a notification to a plurality of communication devices using a plurality of communication channels, identifying, via one or more presence application, one or more unavailable communication devices of the plurality of communication devices, that are unavailable via a preferred communication channel, , and sending the notification to  the one or more unavailable communication devices via a respective alternate communication channel in response to the one or more unavailable communication devices being unavailable via the preferred communication channel.  In other words, the claims require sending two different notification, i.e.  an initial notification, and if the presence application shows the channel to be unavailable, sending an additional notification via an alternative channel.  The alleged support is in column 5, lines 47+, where the ‘407 patent states that if a presence application shows that the preferred channel is unavailable or the recipient is not immediately available on the channel, an alternate channel is selected.  It is the Examiner’s position that the disclosure at column 5 only sends a single notification, either by the preferred channel, or if that channel is not available, by the alternate channel.  Hence, there is no written description support for the claimed invention and the claimed invention introduces new matter into the reissue. 

Claims 30, 31, 38, and 39 are rejected under 35 U.S.C. 251 as for failure to comply with the original patent requirement of 35 USC 251. 

In reissue, it is not enough that an invention might have been suggested or indicated in the specification.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention, Antares Pharmaceutical v. Medac GMBH, 771 F3d. 

X. ALLOWABLE SUBJECT MATTER
Claims 1-31 and 33-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. first paragraph and 35 USC 251 set forth in this Office action.
Claims 1-29 and 33-37 define over the art of rejection in that none of the art sends an additional notification to any user indicated to be unavailable by data from a presence application, as claimed.  However, the Examiner notes that before patentability can be pronounced, the written description rejection above must be overcome, as both Reuss and Underwood, as applied in the final rejection of 2/21/2021, appear to teach what is disclosed by Applicant, i.e. using a presence application to select an alternate channel for a notification if the main channel is unavailable.  If Applicant were to amend the claims to conform to the specification, then the rejection previously 
Claims 30-31 and 38-39 would be allowable if the recapture rejection set forth in this Office action were overcome
Claims 30-31 and 38-39 define over the art of record in that none of the art receives a command over a communication channel from a client device at an agent device, formats the command into a format compatible with a CEBP, and provides the command to the CEBP, which cause the CEBP to initiate a communication session between the user and the CEBP, as claimed.  However, before patentability can be pronounced, Applicant must overcome the recapture rejection and the new matter rejection.  


XI. ANSWER TO ARGUMENTS
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.
	Applicant has argued that claims 30, 31, 38, and 39 correspond to aspects of the invention that are not previously claimed and were overlooked during prosecution of the parent application.  Specifically, Applicant has argued that initiating an instant messaging communication session between a client device and a CEBP in response to the CEBP receiving a formatted command is drawn to a distinct invention that was not covered by a claim  at any point during the prosecution of the original application.  Rather, Applicant has argued that the original application included claims drawn to a species using a CEBP to send a notification to a plurality of devices using a plurality of communication channels.  According to Applicant, sending a 
	Applicant has further argued that initiating an instant messaging communication session is distinct from sending a notification, as it involves different processes, channels, APIs, and protocols.  Applicant has submitted that sending a notification to a plurality of communication devices … is unrelated to initiating a communication session.
	The Examiner disagrees.  First, the Examiner notes that in order for the doctrine of overlooked aspects to apply, the new claims must be drawn to a species/invention/embodiment that was disclosed, but not previously claimed.  It is not enough that the claims recite a feature that was not previous claimed. On that point, the Examiner notes that Applicant has not pointed to where in the specification the different embodiments are disclosed.  As previously noted by the Examiner, there appears to be two embodiments disclosed, a notify and response scenario and a notify and conference scenario (see columns 5 and 6).  Neither embodiment initiates a communication session between the CEBP and the client device or user of the client device.  The only support for the initiating a communication session with the client device or user of the client device is in column 8, lines 11-20, where it states that after the CEBP performs the operation, such as sending a notification to indicated recipients, a status notification can be provided to the client device.  Notifications can be instant messages (column 5, lines 47).  However, this feature is a further step in the same embodiment that was originally claimed.  As such, the claims are not 
	As to Applicant’s argument that sending a notification to a plurality of devices does not involve initiating an instant messaging communication session between just two parties, the Examiner notes that the claims are not limited to initiating an instant messaging session between just two parties, as the claims are written in open terminology.   
As to the argument that initiating a communication session is distinct from sending a notification to a plurality of recipients, the Examiner notes whether or not that is true is not the issue at present.  Rather, the issue is that in order for overlooked aspects to apply, the new claim must be drawn to a disclosed species/invention/embodiment.  As previously mentioned, there are two disclosed embodiments, neither of which initiates a communication session in response to a command.  Rather, the only disclosure of initiating an instant message session in response to a command is either in sending a notification to a plurality of users (column 5, line 47) or in sending a status notice to the CEBP (column 8, lines 11-20).  As such, the claims are not drawn to a different disclosed embodiment.
The Examiner further notes that at column 5, line 47, the specification states that a notification can be an instant message.  As such, the original claims cover an embodiment that includes sending a plurality of instant messages to a plurality of recipients.  Sending an instant message is initiating an instant messaging communication session.  As such, it is the Examiner’s opinion that the two concepts are not distinct and that the current claims are broad enough to read on the embodiment presented during original prosecution.    
Applicant has argued that it would be impractical to send a notification to a plurality of recipients by initiating a plurality of instant messaging communication sessions without providing 
  

XII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992